               Case 19-10953-CSS   Doc 11-3   Filed 05/01/19   Page 1 of 4




                                     EXHIBIT C

                             Preiniuin Finance Agi•eenient




DOCS LA:321258.7 50045/001
                                Case 19-10953-CSS                         Doc 11-3              Filed 05/01/19                Page 2 of 4


     soy w~5r ~17N 57., arH ~Goo~                              P~tEMIiJM FiNARIC~ AGR~~MI~NT                               IP~S CQRPQRA790P!
     PO BOX A"l9090
     KANSAS CITY, MU 64'141-609D
     (80D)255-6316 FAX:(616)942.0475
     CUSTO1fAER SERVICE:{866)12-2561

           CASK PRICE                                $171,662,fl0         AGENT                                          tNSUREp
           (1"OTAL PRENIiU[NS)                                            (Name & Place a( business)                     {Name & Residence or business)
                                                                          LQCKTON COMPANIES, LlC                         KONA GRILL,INS.
            ~ASti D~'Vd~1                              $97,~G6.20
            PAYCUI~NT                                                     444 W 47TH ST fiTE 900                          '!5059 N SCOTT~SDALE RD STE 300

                                                     $154,4S5.8Ct         ~+NSASGirv,MOsa~~2.906                          SGOTTSbA1,E, AZ 85254-2489
            PRINCIPAL.BAI.A~IC~
            t~ ~~~~5 ~}                                                   (816)98q-9000 SAX:{816)96 -9099


                                                                                                                                                      Cornmerciai

     ACCOU11t #:                                                   LOAN DISCLOSUf1E                                                       Quate Number. 7968099
                                                            Addltlonat Policies 3che+luled on Page 3

     ANNUAL PERCENTAGE RATE                        Fi1VANC~ CHARGE                   Amaunt Financed                  Totai Of Payments
     The cost ai yaur credit as a yearly rate.     Tne dollar amount the credit will The amount of credit provided !o The amount you wil! have paid after you
                                                   cost you.                         yo~z or nn year behalf,          have made all paymenls as scheduled
                                                                         $6,240.3$                        $164,495.8Q                          $180,736.1
                                        7.990%
                                Y~UF2 PAYMENT SCW~Ul.1LE {NILE BE                                             YOU HAVE THE FttGh{T TO RECEIVE AN ITEMIZATION
      Number Of Payments Amount df Payments    When Payments                                                  (] ~ WANT AN EMIZATI4N(DO NOT CHECK 1F YOU DO
                                               AYe Due                                         MONTHLY        iVOT WANT AN 1'FEMlZA'f'ION)
                       ii         $ti 4,612,38         beginning:.                             111Of/2018
     5ecurtty: Refer to paragraph t below far a description of the collateral assigned to Lender to secure this loan.
     Late Charges: A late charge w111 be impaled on any installment in default 5 days ar more. This late charge will be 5.06"/n of the installment due.
     Pre{~aymeni: if ynu pay your account off early, you may be entitled to a ~etund at a portion of the finance charge computed by the actuarial method
     on a 360 day basis or as otherwise allowed bylaw, The ilnance charge includes a predeterminod interest rate plus anon-refundable
     servEceloriginetiantee of $10.Oa. See tfie terms below and on the next page tar additional information about nonpayment, default and penaitles.
           POLICY PREFIX           EFFEC'l7VE 17A7E         SCHEDULE OF POLICIES                                  COVERAGE           MINIMUM   PQL            PR~MIUFA
            ANl] NUMBEN               QF POLICY     INSURANCE COMPANY AND GENERAL AGENT                                              EARNED TERM
                                                                                                                                     PERCENT
     '8224-2458                         iQ/01!2018                   F~DERAL1NSLfRANC~CO                           PACKAGE            O.ODO°lo  12                40,987.00
                                                                      LOGK70N COMPANIES
                                                                                                                                      Broker Fee:                     $0,00
                                                                                                                                      TOTAL;                  $171,662,00

     The undersigned Insured directs IPFS Corporation (herein,"Lender") to pay the p1'emlums ort ine ponces aescnoea on use acncsauie w r~ncius, iu cv~~~wc~nu~~~
     of such premium payments, subject to the provisions set forth herein,the insured agrees t0 pay lender et the branch office address shown above, or as otherwise
     directed by Lender, the amount slated as Total of Payments In acoardance wfih the Payment Schedule, to each case as shown In the above loan Disctosure, The
     named insureds}, on a point acrd several basis it more than one, hereby agree to the following provisions set forth on pages t and 2 of This Agreement: i.
',   SECURITY:To secure payment of all amounts due under this Agreement, Insured assigns Lentler a securiky Interest in alt right, Ulie and Interest to the scheduled
~,   policies, Including (but only to the extent permitted by appifeable taw).(a) all money that Is or may be due insured because of a loss under any such policy that
     reduces the unearned premiums(subject to the Interest of any applicable mortgagee or Toss payee),{b) any unearned premium under each such policy,(c)
~,   dividends which may become due insured In connection u+Uh any such policy and (dy interests arising under s state guarantee fund, 2.PQWER OF A'f'E'ORNEY:
I    Insured Irrevocably appolnis Its Lender attorney-Imfsct with full power of subsfltutlon and full author3ry upon default to canceE ail policies ahpve Identified, receive
     ail sums assigned io Lender or In which it has granted Lender a security Interest and to execute and dettver on behalf of the insured documents, Instruments,
     forms and notices relating to the listed Insurance policies 1n tuftherarice of this Agreement 3. POUCV EFFECTIVE DATES;The ilnance charge begins to accrue
     as of the earliest policy etteodve date and will be computed by the ~cluarial metiiad nn a 360 day basis,
     NOTICE: A,po not slgra this agreement before you resad it or if it
     contains any blank space.8.You are entitled to a oomptotely fliied in
     copy`of this agrs2ment. C. Under the law, you have the right 7o pay in
     advance the tail amounk due.and under c~rtafn conditions to obtain a
     partial refund of the ifnanae charge. p. Keep your copy of this                       The unders(gned hereby warrants and agrees to Agents
     agreement tq protect yqur legal rights. E, TF[~ BORROWER{S~ MAY                       Representations set forth herein,
     REQUES'C THAT TRUTH ihE E.~NDINCi DISCLO5UAE$ 9E PROVIDED IN
     TFi~ SPANISH 4ANGt1AG~ BEFORE SIGNING ANY LOAN DbCUMENTS
     (I,OS pRESTATARIOS PODRlAN SOLICI7AR UNA COPIA EN £SPANUL
     LAS DECLAFiAC10N~S SOB~IE LA HONESTIDAD EN lOS PRESTAMOs
     ANTES DE FIRMAR CUALQUIER DgCUMEfVTO DB PR~S7AMOS),
i


                ~vyta'k                                             1 a t5 I8                                                                           a ~~ l~'
      Signature of Insured           Authorized Agent           DATE                      Sig ature ~f Agent                                         DA



      (14/!7) Copyright 2p17 IPFS Corporation'"                                Page 1 of 3                                                    10/12/2018 Web - AZCFEE
                            Case 19-10953-CSS                         Doc 11-3             Filed 05/01/19                Page 3 of 4


Insured and !.ender further agree that: Q. AGREEMENT EFPEC7MVE DATE: This Agreement shall be eifecllve when wri8en acceptance is mailed io the
insured by Lender. 6. tiEPAUL'f AND D~LINQU~NT PAYMENTS:it eny of the fallowing happens Insured wi4 be in default:(a)a payment is not made when it
is due,(b} a prxeedfng in bantauptay, reoetvership, insolvency or similar proceeding is Instituted by ar against insured, or(c)insured tails to keep any promise
the insured makes In this Agreement; provided, however, that, to the extent required by applicable law,insured may be held to be fn default only upon the
occurrence of an event described !n claase (a) above. The acceptance by Lender of one o~ rrlore fate payments from the Insured shall not estop Lander or be a
waiver of the rights of!,ender to oxercise alE of Its r1gMs hereunder pr under appifcagle law in the event of any sUbsegaent late payment.6. CANCELLATION:
Lender may aancef 4he scheduled policies after providing at least t0 days notrce of its in[ent to cancel or any other required staiutnry notice it the Insured does
not pay any Installment according to the terms of this Agreement or transfers any of the scheduled polletes to a third party and the unpaid balance due to
fender shall be fmmsdiately due and payable by the insured, Lender at Its option may enforce paymenk of this debt without recourse to the securiky given fo
lender. 7. CANCELLATION CHAR~~S; it Lender oanc9fs any insuranos polfay In accordance with the terms o!this f~greementand applicable taw,ingn the
Insured shah pay Lender a cancelfatian charge equal to $15.00 or the ma7clmum amount permit3ed by taw. U Cancellation occurs, the insured ar~rees to pay a
Anance oharge an the outstanding indebiednass at the maximum rate authorized by appifcebts state law in effect on the date of cance0ation until the
outstanding indebtedness is paid in 1u~1 or until such other date as required by law. $.lNStl~PtCIENT FUN[1,5(NSFjCHARGP5: If insureds check or alectronf~
funding is dishonored for any reason, the insured wilt pay to Lender a tee a!$10.00 orihe maximum amount permitted by Isw. 9. MOlJEY RECEIVEp AF'!'ER
CANCELLATION: Any payments made to Lender after ~egder`s NotiGa of Canae(!at(on pf the lnsuranGs policy{igs) has bean mailed may be oredited to the
{nsured's account without any obligailon on the pad of Lender to request relnsiatement of any polioy, Any money Lender receives from an insurance company
shall Bs credited to the balance due 4ender with any surplus refunded to whomever is entitled to the money. In the event That Lender does request a
reinstatement of the polfcy(ies)on behalf of the insured, such a request does not guarantee that ooverage under the palicy(iss) will be reinstated or continued.
Only the Insurance company has authority to reinstate the policy{ies). The Insured agrees that Lender has rio Ilabi)iry to the insured it the polfny(fes) is nvt
reinstated and Lender may chargQ a relnstatament tee where permitted up is the ma~mum amount allowed by law,10. ASSiGNM~NT:The insured agrees nqt
Eo assign this Agreement ar any policy listed hereon or any interest therein (except iorthe interest o! mortgagees or toss payees), without the wr![ten consent of
E..ender, and that lender may cell, transfer and assign its rights hereunder or under any policy without the oonsent of the insured, and that all agreements made
bylhe insured hereunder and all sights and benefib conferred upon Lender shall Inure m rite benetitof Lender's saacessors and assigns(end any assignees
!hereof}. 11,1N~URAT1~~ A~~NT 4~R ~F#93C~Ft: The tns~ared Ajc reel that the insurance ~agenf ar broker saDaiting the policies or ihraugh whom the poticies
were issued is notthe agent of Lender;and the agent ar broker ttamed on the front nl this fvq~eamant is neither authorized by Lender to receive installment
payments under this Agreement nor to make represenYatlons, orally or In writing, to the insured on Lender's behalf(except to the extent expressly requkred by
applicable law). As and where parmis9fble by Inw, Lender rrtay compensate your agenUbroker for assisting En arranging ►he lfnancing of your insurance
premiums. If you have any quesifons about th(a compensation you should contact your agenUbroker.l2. FINANCING NQ711 COND17"1pN;71se law does not
require a person to enter into a premium finance agreement as a condition of the purchase of insurance. l3:CgLL~CTION CO5TS: insured agrees to pay
attorney less and other collection costs to Lender iv the extent permitted by law If this Agreement is retuned to an attorney or co!{ection agency who is not a
salaried employee of Lender, to collect any money insured owes underihis Agreement,l4. LIMITATION O~ LIABILITY: The insured sprees that I.endar's
ItabGlry ko iha Insured, any other person or enIIty tar breach of any of the terms of this Agraemenl for the wrongful or imprapar exercEse of any of its powers
under this Agreement sh~li be limited to the amount of the prineipal balance outstanding, except in the event of!.ender' gross negligence or willful misconduct.
Insured reaagn{zes end agrees that Lender is a tender only and not an insurance company and Ihat{n no event does Lender assume ttny 1labllity as an Insurer
hereunder or otherwise, l5. CLASSIFICATIQtV RND FORMAYlOi3 O~ AG~iE~M~N7:This Agreement is arxf wit) k8 a general intangible and not an Vnshvment
(as those terms are used in the Uniforrn Commeralai Code)for e11 purposes. Any electronic signature or electronic record may ba used in the formation ~f this
 Agreement, and the signatures of the insured and agent and the record of this Agreement may ba in elsatronia form (~s those terms are used in the Uniform
Electronla Transactions Aot). A photocopy, a facsimlie or other paper or electronic record of this Agreement shelf have the same legal eliect as a manually
signed wpy.i6. R~PHE8ENTA190N8 11Nn WARRANTiBS:The insured repfesenta that(a} the Insured is not insolvent or presently the subJect of any
insolvency pYoceeding (or if the insured is a debtor ai bankruptcry,the hankruptc court has authorized this transactlonj,(h) If the insured is not an IndlvlduaE,
that the signatory is euthorizecl to sign this Agreement on behalf of the Insured, ~cj all parlles responsible for payment of the premium are named and have
signed this Agreement, and {d) there fs no term or provision in any of the scheduled policies that would require Lender to natiry or get the consent of any third
 parry to eBeot Canosllation of any such po0cy. t9. AbDf710NAL PR~MIUN!FINANCING;Insured authorizes i ender to make additional advances underihis
 premium finance agreement at the request of either the Insured or the Insu►ed's agent with the Insured's express auchorizatlon,and subJect to the approval of
!.ender, fob any addfliorral premium on any pol(cy listed in the Schedule of Policies due tp changes In the insurable Hsk. If Lender consents 1n the requesffor an
 addi8onal advance, LenderwiA send Insured a revised payment amount("Revised PaymantAmauni"),Insured agrees to pay the Rev[sed Payment Amount,
 which may Include additional finance charges on the newly advanced amount, and acknowledges tliai Fender will maintain its security 1Merest in the Policy wfth
full authority to oancei all policies and receive ail un6amed remium if Insured failsfo pay the Revised PaymentAmount. 18. PRIVACY:Qur privacy policy may
 be found at https;/lwwwJpfs,comlPrivecy.aspx. lS. ~N7ifi~DOCUMENT/ GOV~itNING LAW:Phis document is the entire Agreement between Lender and the
insured and can only 6a changed in wrNing and signed by both parties except that the Insured author{zes lender to insert or correct on this Agreement, If
 omitted oY inGorTect,file insurer's name and the policy number(s). Lender Is also authorized to correct patent erroYs and omissions in this Agreement. In the
 event that any provision of this Agreement is sound io be lilegal or unantorceable, It shall be deemed seyared from iha remaining prnvfslons, which shall remain
 in full force and effect. The laws of the State of Ar2ona will govern this Agreement. 24. AUi'HORIZATiON;The Insurance Company{Ies) and their agsnls, any
 Intermedlerles and the agent /broker named in 2¢is Agreement and their successors and as9fgns are riereby authorized end directed by 1nsuYed Ia provide
 Lenderwith full and complete Information regarding allflnanesd insuranes polfcy(tes), Indud[ng without Itmltatlon the status and caiaulatlan of unearned
 premiums, and lender Is authorized and directed to provide such parties wGh WIl and complete in#ormatlon and documeniatton regarding the tinanGng of such
 insurance polfcy(Ias), Including a copy of this Agreement and any related noUGes, 21. WAIV~H OF SaV~RIGN iMMUNl7°Y:The Insured expressly waives any
sovereign immunity available io ih~ Insured, and agrees to be subjeei to the laws assetforth in this Agreement {and the Jurisdiction of federal and/ar state
 courts) for ail mariers relating to the coileodon and eniorcamsnt of amounts owed under this AgYoemant and the security interesk in the scheduled policies
 granted hereby.
                                                             AGENTlBi20K~R REPRE3EN7A1'ION$
 The agenVbrokeY sxeculing this, end any future, agreements represents, warrants and agrees;(ij installment payments totaling $~Q.Q.and all applioeble down
 payment{s) have been recrefved Irom the fnsured In immedtatery avaAabie funds,(2)the Insured itas received e copy of this Agreement; li itta agentlbroker has
signed this Agreement on the insured's bahalt,the insured has expressly a~ihorized the agentlbraker to sign this Agreement on Its behalf or, It the insured has
 signed, to the best o31he undersigned's knowledge end beilef such atgnature Is genuine,(3) the policies are in full force and effect end the infarmatfon in the
 Schedule of F'ollcles including the premium amounts is correct,(4J too direct Company bill, audit, or reporting Corm polickes or policies subject to refrospactfve
 rating or to min{mum earned premium are included,eucept as Indicated, and the de}xisit of provisional premiums is not less chart anticipated premiumsto be
 earned far the toil term of iha papefgs,{6}the policies can be oanoelled by the insured ar Lsndar {or Sts successors and assigns) on 10 days nolice and the
 unearned pCemSums will be computed on the standard short rate or pro rata table except as ind~Cat~d,(6}there al's nv banKruptcy, recelverahip, or insolvency
 proceedings affecting the Insured,{7)to hold Lender,its successors and assigns harmless agafnsk any lass qr expense (including ariorney tees) resuit(ng from
 these repYesentalibns or tram errors, omissions or fnaccuraofea at agenUbroker in preparing this Agreement,{9J to pay the down payment and any funding
 amounts received from Lender under this Agreement to the insurance company or general apart(less any oommisslons where applicable),(9)to hold in trust
 for 4ander or its assigns any payments made ar credited in the insured through or to egenUbroker directly or indireaUy, actually ar canairuct(vely py the
 Insurance companies and to pay the monies, as weq as ihs unearned cnmmfsslons to Lender or Its asstgn9 upon demand to satisfy iha outstanding
 Indebtedness o►the insured,(7p) elf material in(ormailon oonaerning the insured and the financed pollcEes necessary for Lenderta aancei such policies and
 rgra3ve the unearned premium has besrt dtsetased to L.enrfer, {11) no term or provision of any tlnenced poling requ(ras Lender to no!!fy ar get the consent of any
 third party to effect cencellstfon of such pol[oy, and (y2)to prompliy nodly Lender in writing if any information on this Agreement bao4mes (nacou►aYe.




(10/17)Copyright 2017 IPFS Corporation T"'                              P~qe 2 of 3                                                   1q/12/2018 Wab - A~CFEE
                         Case 19-10953-CSS                         Doc 11-3             Filed 05/01/19                Page 4 of 4



;AGENT                                                                        'I~lSUFtED
s(Name &Place o! business)                                                    ;(fVame & Residence or business}
 LOCKT~3N CpMPANIES,LLC                                                        KONA t~R1LL, INC.

~4R4
~    W 47TH ST37E 9dU                                                          :t5058
                                                                               ,,      N &COTTSDALE RD S?E 300

  KANSAS CITY,MO $4i12.1908                                                       SCOTTSpALE,AZ85254.2489
 (816)960.90dp FAX:{816)960.9099
                                                                                                                                                                 i



   Account#:                                                SCN~DUL~ OP POL.IClES                                         Quote Number:7966099
                                                                 (conifnued)
      ROL'ICY.PHEFtX   E~~~G'1'1UE DATE '' ~, ~ ,                  :~                            GOVEAAGE' MIAIIMUM           POL         PHEMI{1Ty1
   • ' AtdD NUh4HER ..     QF pO~,IGY 'INSI~RANCE GOfu1PANYAl~1D; GPNERAL At3ENT                           .FJ1RJdED TERM
                                                                                                    ••.      F~iiCE►3T
                                                                                                                  ..
 ~MLX 4209~t53-U           10!0112019              ARGOIVAUf lNSURAfJC6 GO                   :EXCESS D&O; 0.00%                12               49 500.00i
                                                     LOCKTON COMi'ANIES                       ~                           i           j
 ;V24B1fi180101          ~ 1p/~~/2018             BEAZLEYINSURANCECOINC.                      , UIR~CTORS j 0.006% i 'i2 G                     ~g1,17b,g0~ .
                                                     LOCiCi"ONCQMPANIES......_...__..~._..._.... &O~PfCERS.;..___-_..__.;..---•--•---~.._..............~.........~
                                                                                                             Broker Fea:                               $O.DD
                                        .           ~                                                                    TOTAL:                  $17t~662,Utl




(1 Ql17j Copyrtght 20171PFS Corporation ~'"                             Paga 3of 3                                                   10/12/2418 Wep • AZCFEE
